==============
                                        MDL No. 12-0156
                                        ==============

                 IN RE STATE FARM LLOYDS HURRICANE LITIGATION

                 =============================================
                     ON REVIEW BY THE MULTIDISTRICT LITIGATION PANEL
                 =============================================


Chief Justice McClure delivered the unanimous opinion of the MDL Panel

       We consider today whether a non-hurricane windstorm case may be joined as a tag-along

to a previously created pre-trial Hurricane Ike MDL court. On April 25, 2012, we granted State

Farm=s request for transfer involving 266 cases pending in sixteen counties arising from Hurricane

Ike in 2008. In re State Farm Lloyds Hurricane Ike Litigation, MDL No. 12-0156. In the

opinion that issued May 21, we held that the cases were related because they arose from one event

and the plaintiffs sought common discovery on the ground that State Farm has a Ageneral business

practice@ of adjusting claims in a way that is unfairly designed to tilt the process in its favor and

against the policy holder. Id. at 1. We also explained that when multiple cases with common

issues are pending in different counties, Alitigants who are unhappy with an early ruling may be

tempted to present the issue again in a second court.@ Id. at 5. We further noted that Awhen the

issues are expanded to a defendant=s business practices generally, over a period of years, there are

likely to be repeated efforts to seek broader discovery rulings from other courts.@ Id.

                                    THE IRVINGS= CLAIMS

       Mark and Leticia Irving live in League City, Texas and claim that their home was damaged

during heavy storms which passed through the area on August 23 and 24, 2010. According to

their expert=s report, winds gusted to 40 miles per hour causing roof shingle uplift. The Irvings


                                                 1
contend that in summarily denying the claim as mere wear and tear, State Farm failed to disclose

that an adjustor=s inspection of the roof revealed unsealed shingles. It also failed to disclose that

in 2010 B after Hurricane Ike B the company decided to withhold payment for unsealed shingles.

The underlying lawsuit was filed in Galveston County on July 5, 2011.

                         HURRICANE IKE AND NON-IKE CLAIMS

       The Irvings learned through discovery that different policies and procedures were applied

to Ike and non-Ike claims. Ike claims were handled by the catastrophe office B the ACAT

Operation@ B while the Irvings= claims were processed by the ATexas Zone@. The Texas Zone is

run almost exclusively by State Farm adjustors and employees while the CAT operation uses State

Farm employees and independent personnel.            The plaintiffs here seek to depose Marvin

Cummings, a State Farm Catastrophe Manager, to explore two points: (1) that State Farm=s

nearly identical homeowners= policies provided coverage in the past for unsealed shingles; and (2)

that State Farm specifically claims to have paid for resealed shingles in the past, including on

Hurricane Ike claims. In pleadings filed in support of their motion to remand, they argued that

Mr. Cummings was responsible for overseeing the Hurricane Ike operation in Texas and was

instrumental in State Farm=s multiple changes in position regarding unsealed shingles: AWhile the

policies at issue may be the same, State Farm=s interpretation of whether shingles unsealed by wind

were considered a covered loss pursuant to the policy changed significantly from Dolly, to Ike, and

post-Ike.@

                                  NOTICE OF TAG-ALONG

       On April 30, 2012, this Panel appointed the Honorable Mike Miller, Judge of the 11th

District Court of Harris County, as the MDL judge of the Hurricane Ike litigation. The next day,

the Irvings filed in Galveston County a motion to compel numerous corporate representative

                                                 2
depositions related to resealed shingles.     One day later, they served a fourth request for

production. The discovery sought, A[a]ll instructions memoranda and/or other communication

sent to Adjusters, Adjusting Firms or State Farm Lloyds Claims Handling Staff regarding

unadhered, unsealed or lifted shingles.@

       State Farm gave notice of transfer in eighteen cases as Atag-alongs@, contending they were

related to the other MDL cases due to the plaintiffs= most recent discovery efforts. The Irvings

countered with a motion to remand, asserting that this was a non-hurricane windstorm case.

Judge Miller denied remand with regard to fourteen Hurricane Dolly cases but remanded four B

including the Irvings= B because they did not arise from a hurricane.

                     WHERE THE TRIAL COURT DREW THE LINE

       The Motion to Remand was heard by Judge Miller on June 25, 2012. The positions of the

parties are best understood by their precise arguments to Judge Miller:

       [State Farm] The Supreme Court order number one came out on April 27th. Order
       number two came out on April the 30th. Two days later [plaintiffs’ counsel] set a
       hearing and gets a hearing on May the 4th asking for and getting from the trial court
       Ike discovery. Deposition of State Farm=s corporate representative, Mr. Marvin
       Cummings, who was the Ike catastrophe team manager. Corporate representative
       deposition on Ike-related discovery. Sent written discovery that we have
       identified in our written responses on more than 30 categories of documents that are
       verbatim identical and Request for Production No. 1, Request for Production No. 2,
       Request for Production No. 3 asking for Ike training materials, Ike e-mails, Ike
       corporate institutional documents and on and on. The interrogatories are
       substantially similar. All the Requests of Production are verbatim identical. The
       petitions in those non-Ike cases are identical. The policies are identical.

                                             *****

       [Plaintiffs’ counsel] What happened was I wanted the corporate rep of the person
       who made the decision to remove the payment of reseal shingles after Ike. Is it
       tangentially related? Yes. But is it a common question of fact? No.

       When I go to meet with Mr. Chandler and I am going to try to devise discovery
       plans, how am I going to devise discovery plans for different windstorms and hail

                                                 3
storms and things from all over the country? If these are related because a plaintiff
uses a form discovery or similar discovery, then every auto case is related.

[The Court] Where do you draw the line? That is kind of what the obvious
question is. Does that mean, you know, that every case filed by [counsel’s] firm
against State Farm on any kind of storm claim you end up with a perpetual MDL
from Mostyn=s State Farm cases no matter when the loss occurred? (Emphasis
added).

                                      *****

[State Farm] It is really, really important to understand this point. We are not
arguing relatedness based on generic [ ] discovery. That is not the standard. That
is not the bright line we are asking you to draw.

The bright line we are asking you to draw are the core issues that go to the heart of
the MDL discovery. In those four cases we have identified, they deal with
Ike-related discovery on lifted shingles. They deal with Ike-related discovery on
State Farm=s reseal price from 2009 and 2010. They deal very specifically with
institutional practices of State Farm in adjusting wind claims, which obviously
included Ike and these other four cases we have had. And most importantly in
those cases they deal with discovery efforts about the deposition and the emails of
Mr. Marvin Cummings, the [CAT] team manager.

                                      *****

[Plaintiffs’ counsel] Here=s the deal. They were paying for [lifted shingles] from
March of >09 until 2010. Then they stopped. The only reason we want to know
why they were paying for them in Ike is to say if you paid for them at the end of Ike,
why won=t you pay my guy now. That is no different than if I go take the trucking
safety manager=s deposition and say, What is your policy about inspecting a tire
after it had been put back on a truck 50 miles down the road. Sure, is it
tangentially related to every trucking case? It is, but not specific to this case.

                                      *****

[The Court] I was a little surprised that [the MDL Panel] included Dolly and
Hermene [sic] and Alex, but they did. You don=t call it the Ike MDL. You call it
the Hurricane MDL. But I think that is what we are going to have. We are going
to have a Hurricane MDL.

I will remand the four non-hurricane cases. I will keep the hurricane cases. I
have to draw the line somewhere. We have to draw it around hurricanes. If we
get a tropical storm on the edge of a hurricane, then I will have to cross that bridge
when I get to it, I guess.

                                          4
Those lawsuits that arose from Ahurricanes@ were swept into the MDL court. Those suits

involving lesser winds were remanded.

                                       THE ARGUMENTS

       The Rules of Judicial Administration authorize us Ato transfer >related= cases from different

trial courts to a single pretrial judge if transfer will (1) serve the convenience of the parties and

witnesses and (2) promote the just and efficient conduct of the litigation.@ In re Ad Valorem Tax

Litigation, 216 S.W.3d 83, 84 (Tex. M.D.L. Panel 2006); TEX. R. JUD. ADMIN. 13.3. Rule 13.2(g)

defines a tag-along case as a case related to cases in an MDL transfer order but not itself the subject

of an initial MDL motion or order. There is no requirement that the cases be congruent, but they

must involve one or more common questions of fact. TEX. GOV=T CODE ' 74.162 (Vernon 2005);

TEX. R. JUD. ADMIN. 13.2(f); In re Hurricane Rita Evacuation Bus Fire, 216 S.W.3d 70, 72 (Tex.

M.D.L. Panel 2006). State Farm points to the following common questions of fact:

       $ the pleadings and discovery allege that State Farm has a general business practice of
       underpaying on claims;

       $ the issues surrounding lifted, unsealed, and resealed shingles,

       $ identical discovery, and

       $ identical policies.

       We turn now to the specific issues at hand. Are these cases related, and if so, will transfer

(1) serve the convenience of the parties and witnesses and (2) promote the just and efficient

conduct of the litigation?

                                ARE THE CASES ARELATED@?

       We begin with the Irvings= primary contention that Arelated@ cases must arise from one



                                                  5
event: AThe vehicle that this Court has prescribed for protecting against MDL-scope creep is the

requirement of >one event=.@ They suggest that if their claim arising from a 2010 windstorm can

be dragged into the 2008 Hurricane Ike MDL, Athen so can claims arising from a 2012 hail storm,

a 2013 fire, a 2014 earthquake, a 2015 tornado, etc., etc., etc.@ Suggesting that we did not intend

to create an MDL to cover every claim by every insured against State Farm, they direct us to In re

Delta Lloyds Ins. Co, 339 S.W.3d 384 (Tex. M.D.L. Panel 2008). There, we transferred to a

pretrial judge similar Hurricane Rita insurance cases against different insurers. We concluded that

the cases were related within the meaning of Rule 13 because the insurers faced substantially the

same extra-contractual claims and discovery requests in every case.

       One year later, we issued our opinion in In re Texas Windstorm Ins. Ass'n Hurricanes Rita

and Humberto Litigation, 339 S.W.3d 401(Tex. M.D.L. Panel 2009). TWIA sought transfer of

forty-two cases involving hurricane insurance claims in Jefferson, Galveston, and Travis Counties.

Thirty-eight cases involved Hurricane Rita and four arose from Hurricane Humberto. We noted

that the insurers did not face mere case-specific contract claims that they failed to pay for damages

covered under each insurance policy. They faced allegations that they had designed and pursued

a standard business practice of handling claims so as to minimize payments to their insureds

leading to discovery requests seeking information about the training of adjusters; claims handling

procedures, instructions, and guidelines; the handling of other claims, including reports submitted

by adjusters in other cases; complaints and lawsuits by other insureds; personnel files; and net

worth. We reaffirmed our holding in Delta Lloyds that the extra-contractual issues made these

cases related within the meaning of Rule 13. In so doing, we specifically rejected the argument

that the cases were not related simply because two hurricanes were involved:

       We consider those [Humberto] cases related to the Rita cases because they involve

                                                 6
       precisely the same extra-contractual claims and discovery, and because they will
       involve inquiry into the existence and extent of pre-existing damage from Rita. It is
       worth noting that when plaintiffs pleaded their extra-contractual causes of action
       and sought extra-contractual discovery, they did not make distinctions based on the
       kind of policy or coverage or the hurricane involved. Because of the
       extra-contractual claims, the cases are related within the meaning of Rule 13, even
       though some of them involve a different policy and a later hurricane in the same
       area.
339 S.W.3d at 403. We therefore disagree with the Irvings that this Panel has categorically

required Aone event@ as the threshold for relatedness.

       We come now to the crux of the issue: Where do we draw the line? The SaffirBSimpson

Hurricane Wind Scale classifies hurricanes C western hemisphere tropical cyclones that exceed

the intensities of tropical depressions and tropical storms C into five categories distinguished by

the intensities of their sustained winds. To be classified as a category 1 hurricane, a tropical

cyclone must have maximum sustained winds of at least 74 miles per hour. We have included

lesser storms in the MDL litigation. Indeed, Hermine was a tropical storm, not a hurricane.1 The

issue, though, is not the strength of the wind, which may vary as a single storm moves throughout

a coastal region, but the damages sustained and corporate policies that are said to have waxed and

waned throughout litigation involving several major storms in coastal Texas. Tropical Storm

Hermine (2010) and Hurricanes Ike (2008), Dolly (2008), and Alex (2010) were different storms

attacking different regions at different points in time. The lawsuits were not related merely

because they were Texas storms. The lawsuits were related because of wind damage to roofs and

insurance coverage that allegedly changed with the swirling winds. We should not be heard to

say that any lawsuit involving shingle damages as a result of a wind event would automatically be

considered related. Our opinion is necessarily tailored to the policies of State Farm regarding


       1
           See http://www.nasa.gov/mission_pages/hurricanes/archives/2010/h2010_Hermine.html

                                                    7
coverage for shingle damage arising from wind events during the period between 2008 and 2010, a

time frame the plaintiffs have themselves drawn to demonstrate corporate changes that evolved as

massive claims arose from large wind events along the Texas coast. Plaintiffs’ counsel explained

it this way at the hearing on the motion to compel discovery:

       And we believe, Your Honor, now we know, Your Honor, that State Farm took a
       corporate position to not pay for these even though there for awhile in Texas they
       did. In fact in Texas, Your Honor, they had closed 98 thousand out of 104
       thousand claims in March of 2009 before they decided to pay to reseal, and then
       made the decision not to notify a single policyholder that they were now going to
       pay for these lifted shingles.
               They go along for about 12 or 14 months to get out from underneath a TDI
       inquiry that=s going on. There are emails of our responding to the TDI requiring
       reference to TWIA. The TWIA enforcement action, their answers to TDI is they
       are paying to reseal. Once they get past that inquiry from the TDI, lo and behold
       they switch back to the position, that=s improper and they pull it out.

                                              *****

       The question is on this case, Your Honor, is not whether or not the adjustor messed
       up in scoping the roof. The question is did State Farm as an institution change
       its position on paying for these things and how they paid for it. (Emphasis
       added).

That universal theme wends its way throughout repetitive storms and a multitude of lawsuits. For

these reasons, we hold that this case is related to the MDL litigation.

                  WOULD TRANSFER PROMOTE EFFICIENCY
          AND SERVE THE CONVENIENCE OF PARTIES AND WITNESSES?

       The Irvings have not addressed the issues of efficiency and convenience other than to say

in passim that State Farm=s use of different personnel, different policies, and different procedures

means that the goals of efficiency, convenience and justice will not be served. Yet the heart of the

lawsuit is that State Farm changed its policies during a sequence of storms and an investigation by

the Texas Department of Insurance. That is precisely why the plaintiffs want to depose Mr.

Cummings and discover who decided to alter coverage and when that decision was made. There

                                                 8
is, of course, an MDL court already in place and functioning.

       For these reasons, we grant the motion for rehearing, vacate Judge Miller=s order of

remand, and deny the Irvings= motion to remand.


PRESIDING JUDGE PEEPLES, CHIEF JUSTICE STONE and JUSTICE BROWN join.
CHIEF JUSTICE WRIGHT, not participating.




                                                                Ann C. McClure
                                                           ANN CRAWFORD MCCLURE
                                                           CHIEF JUSTICE




OPINION DELIVERED:    October 22, 2012




                                               9